

117 S79 IS: Eliminating a Quantifiably Unjust Application of the Law Act
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 79IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Booker (for himself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo eliminate the disparity in sentencing for cocaine offenses, and for other purposes.1.Short titleThis Act may be cited as the Eliminating a Quantifiably Unjust Application of the Law Act or the EQUAL Act.2.Elimination of increased penalties for cocaine offenses where the cocaine involved is cocaine base(a)Controlled substances actThe following provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are repealed:(1)Clause (iii) of section 401(b)(1)(A) (21 U.S.C. 841(b)(1)(A)).(2)Clause (iii) of section 401(b)(1)(B) (21 U.S.C. 841(b)(1)(B)).(b)Controlled substances import and export actThe following provisions of the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed:(1)Subparagraph (C) of section 1010(b)(1) (21 U.S.C. 960(b)(1)).(2)Subparagraph (C) of section 1010(b)(2) (21 U.S.C. 960(b)(2)).(c)Applicability to pending and past cases(1)Pending casesThis section, and the amendments made by this section, shall apply to any sentence imposed after the date of enactment of this Act, regardless of when the offense was committed. (2)Past casesIn the case of a defendant who, before the date of enactment of this Act, was convicted or sentenced for a Federal offense involving cocaine base, the sentencing court may, on motion of the defendant, the Bureau of Prisons, the attorney for the Government, or on its own motion, impose a reduced sentence after considering the factors set forth in section 3553(a) of title 18, United States Code. 